Citation Nr: 0823366	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  97-07 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
degenerative joint disease (DJD) of the right ankle, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased disability evaluation for DJD 
of the left ankle, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a 20 percent 
evaluation for DJD of both ankles.  In an August 1996 rating 
decision, the RO granted separate 20 percent evaluations for 
DJD of each ankle.

In January 2000, the Board denied evaluations in excess of 20 
percent assigned for DJD of each ankle.  The veteran filed a 
timely appeal of that decision to the United States Court of 
Appeals for Veterans Claims (Court).  While the case was 
pending at the Court, the VA Office of General Counsel filed 
a motion for remand, requesting that the Court vacate the 
Board's January 2000 decision and remand the issues for 
further development.  The veteran was in agreement that a 
remand was warranted.  In August 2001, the Court granted the 
motion and vacated the January 2000 decision.  The case was 
then remanded to the Board, and in May 2002, the Board 
prepared a development memorandum.  The Board remanded the 
case in July 2003 for further development.  The case has 
since returned to the Board for appellate review.

In September 2006, the Board again denied evaluations in 
excess of 20 percent assigned for DJD of each ankle.   The 
veteran filed a timely appeal of that decision to the Court.  
While the case was pending at the Court, the parties filed a 
joint motion for remand, requesting that the Court vacate the 
Board's September 2006 decision and remand the issues for 
further development.  In December 2007, the Court granted the 
motion and vacated the September 2006 decision for compliance 
with the instructions in the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Based on a review of the December 2007 joint motion and Court 
order, the Board finds that further development is necessary.

The joint motion for remand indicated that the Board, in 
September 2006, failed to ensure that July 2003 remand 
instructions were complied with - specifically a June 2004 VA 
examination report did not include discussion as to whether 
the veteran was unemployable due to his service-connected 
bilateral ankle disability, as requested in the remand.  See 
generally, Stegall v. West, 11 Vet. App. 268 (1998). 

The joint motion for remand also noted that the June 2004 VA 
opinion is additionally inadequate because, although the 
examiner found that the veteran was "limited further by 
pain, fatigue, weakness and lack of endurance following 
repeated use of the ankles," he failed to ascertain any 
additional loss of range of motion in degrees due to pain, 
weakness, or fatigability.

Based on the foregoing, the Board finds that an additional VA 
examination is necessary.

Inasmuch as the Board is remanding the claim for 
readjudication, the Board notes that in a recent decision, 
the Court held in Vazquez-Flores v. Peak, 22 Vet. App. 37 
(2008), that for an increased rating claim, section §5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, under 
Vazquez, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

The record contains a June 2005 VCAA letter pertinent to the 
increased rating claims on appeal, but such letter was issued 
prior to Vazquez.  Thus, on remand, the RO should provide 
corrective VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should issue a corrective VCAA 
notification letter to the veteran with 
regard to the issues of entitlement to an 
evaluation in excess of 20 percent for 
DJD of the right ankle, and entitlement 
to an evaluation in excess of 20 percent 
for DJD of the left ankle.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In particular, the letter must 
notify the veteran that, to substantiate 
his increased rating claims, 

(a)  he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of his 
service-connected bilateral ankle 
disability, and the effect that the 
worsening has on his employment and daily 
life; 

(b)  if the Diagnostic Code (DC) under 
which he is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by his demonstrating a 
noticeable worsening or increase in 
severity of the disabilities and the 
effect of that worsening on his 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to him; 

(c)  should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability from 
0% to as much as 100% (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life; and 

(d)  the notice must also provide 
examples of the types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  




2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the current severity of his 
service-connected DJD of the right and 
left ankles.  All required tests and 
studies should be completed.  The claims 
folder and a copy of this REMAND, must be 
made available to and reviewed by the 
examiner prior to the examination.  All 
findings, and the reasons and bases, 
should be set forth in sufficient detail.  
A complete rationale for any opinion 
expressed should be included in the 
examination report.

The examiner should note all relevant 
pathology associated with the veteran's 
service-connected right and left ankle 
disabilities.  In particular, the 
examiner should provide the range of 
motion of the veteran's ankles.
The examiner should note whether the 
veteran's ankles exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected bilateral ankle 
disability.  If feasible, this 
determination should be expressed in 
terms of the degree of additional range 
of motion lost.  The examiner should also 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the veteran uses his ankles 
repeatedly over a period of time.  

b.  The examiner should note whether 
ankylosis of either ankle in plantar 
flexion, between 30 to 40 degrees; or in 
dorsiflexion, between 0 and 10 degrees, 
is shown.

c.  The examiner should provide an 
opinion as to whether the veteran is 
unemployable due to his service-connected 
right and left ankle disabilities.  

d.  The examiner is also requested to 
express an opinion as to whether the 
veteran's DJD of left and right ankles 
demonstrates loss of use of both legs.

Loss of use of one leg will be held to 
exist when the disability involving the 
leg is at a level or produces 
complications preventing natural knee 
action with prosthesis in place.  In 
determining whether there is natural knee 
action with prosthesis in place, 
consideration will be based on whether 
use of the proper prosthetic appliance 
requires nature use of the joint, or 
whether necessary motion is otherwise 
controlled, so that the muscles affecting 
joint motion, if not already atrophied, 
will become so.  If there is no movement 
in the joint, as in ankylosis or complete 
paralysis, use of prosthesis is not to be 
expected, and the determination will be 
as though there were one in place (see 
38 C.F.R. § 3.350).

3.  Upon completion of the above-
requested development, the RO should 
readjudicate the issues currently on 
appeal.  In doing so, the RO should 
determine whether referral for 
extraschedular consideration is 
appropriate (see December 1997 VA 
examination report; September 2000 and 
August 2005 statements from Dr. Robinson; 
1996 record from Dr. Heckman; April 1997 
report from Dr. Roman, April 2000 
memorandum from VA staff physician, 
J.A.A.; and statements from the veteran 
dated in 1997 and August 2005). 

All applicable laws and regulations 
should be considered.  If any benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report 
for any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2007).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




